NUMBER 13-12-00601-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOSE LUIS DAVILA,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                                       ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       On February 12, 2014, this Court abated and remanded the matter to the trial court

because of the appellant’s counsel’s failure to file the brief. The trial court conducted a

hearing on March 10, 2014, and determined that appellant desires to appeal this case,

appellant has not abandoned this appeal, appellant remains indigent and is entitled to
court-appointed counsel, counsel should not be removed, and counsel has failed to file a

brief because the reporter has not transcribed the record. The trial court ordered the

reporter to promptly prepare the record and file it no later than April 10, 2014 before 5:00

p.m. and recommended that this Court allow counsel thirty days thereafter to file

appellant’s brief. Accordingly, we REINSTATE the case.

       The Court is of the opinion that, in the interest of justice, an order should be

entered. Reporter, Adelaido “Al” Flores Jr., is hereby ORDERED to file the reporter’s

record in this Court no later than 5:00 p.m. on April 10, 2014. The Honorable Johnathan

T. Ball, counsel for appellant, is hereby ORDERED to file the appellate brief with this

Court within thirty days after the filing of the reporter’s record.

       The Clerk of this Court is ORDERED to serve a copy of this order on Adelaido “Al”

Flores by certified mail, return receipt requested.

                                                   PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of March, 2014.




                                               2